    Case 1:20-cr-20128-JEM Document 25 Entered on FLSD Docket 08/18/2020 Page 1 of 2



                               UNITED STATES DISTIUCT COURT
               .
                                SOUTHERN DISTRICT OF FLORIDA
                           CASE NO .ZO-ZOIZ8-CR-M ARTW EZ/OTAZO-REYES

      U N ITED STA TES O F A M ERICA

              Plaintiff,
      VS.

      AN DRE PHILIP SCOTT
           a/k/aSr read>''
i            D efendant.                                                                 .
                                       /

             O RDER ADOPTING M AGISTR ATE'S REPORT AND RECOM M ENDATION
                                 O N CH A N G E O F PLEA

             THIS CAUSE cam ebeforetheCourtupon theOrderofReferencefrom theDistrict
      Courtto conductaChangeofPleabeforeaM agistrateJudge.
             THE M ATTER wasreferredto M agistrateJudgeAlicia Otazo-Reyeson July 22,2020.

      A ReportandRecommendationwasfiledonAugust4,2020,(ECFNo.20j,recommendingthat
      theDefendant'spleaofguiltybeaccepted. TheDefendantandthe Goverm nentwereafforded

      theopportunitytofîleobjectionstotheReportandRecommendation,howevernonewerefiled.
      The Courthasconducted adenovo review oftheentire5le and aftercarefulconsideration,the
      Courtaffinnsand adoptstheReportand Recomm endation.Accordingly,itishereby:

             ORDERED AND ADJUDGED thattheRepol'tandRecommendation EECFNo.20jof
      United StatesM agistrate JudgeAliciaOtazo-Reyes,ishereby AFFIRM ED and ADOPTED in
      itsentirety.                     .
             TheDefendantisadjudgedguiltytocounts1,2,4,and5setforth intheIndictment,
      nam ely possession with intentto distributeacontrolled substance,in violation ofTitle21,United
      StateCode,Sectjons841(a)(1);possessionofafirearm andammlmitionin andaffecting
      interstatecomm erce by aconvicted felon,inviolation ofTitle 18,United States Code,Section
      922(g)(1);possessionofanunregisteredfirearm,inviolation ofTitle26,UnitedStateCode,
      Section 5861(d).ThegovernmeritagreedtodismissCount3ofthelndictmentatsentencing.
Case 1:20-cr-20128-JEM Document 25 Entered on FLSD Docket 08/18/2020 Page 2 of 2



        Sentencing isseton Tuesdav.O ctober20.2020 at10:30 a.m ..attheUnited States
  Courthouse,Courtroom 10-1,400N .M iamiAve,M iamiFlorida 33128.
         DONE AND ORDERED inChnmbersatMiami,Florida,thisLJ'dayofAugust,2020.
                                                                        y..--*



                                                          6'1'
                                                    p?.(-.-- 7 '5
                                                              ,
                                          JOsE E.M-
                                                  ARTINEZ     /
                                          UNITED STXTES DISTRICT JUDGE
                                                     i

  CC:
  Hon.M agistrate Judge Otazo-Reyes
  A1lCounselofRecord '
  U .S.Probation Office
